Citation Nr: 1603295	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a stomach/digestive disability characterized as gastroesophageal reflux disease (GERD) or hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 through November 2007, and had unverified reserve service prior to and subsequent to his period of active duty.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  The Veteran reported GI symptoms in October 2007, during his service, and a provider advised the Veteran to continue taking an over-the-counter medication, omeprazole, a few weeks prior to his October 2007 service discharge.

2.  VA treatment records dated from 2007 to 2013 reflect that the Veteran continued to use omeprazole after his service discharge.

3.  Diagnoses of chronic gastritis and GERD were assigned in 2013.

4.  The evidence is at least in equipoise to warrant a finding that the Veteran's currently-diagnosed GI disability, a hiatal hernia, was first manifested in service.


CONCLUSION OF LAW

The criteria for service connection for a GI disability diagnosed as hiatal hernia and chronic gastritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred a GI disability in service.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Veteran contends that, if a current hiatal hernia was not incurred in or as a result of service, it was caused or aggravated by a service-connected disability, or medications used to treat service-connected disabilities.  

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service-connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" as dis cussed in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A hiatal hernia is not listed as a chronic disease under 38 C.F.R. § 3.303(b), so no further discussion of presumptive service connection is required.
  
Facts

The Veteran's December 2000 examination for purposes of reserve service enlistment discloses no history or findings of any medical disorder. The Veteran stated he was not taking any medications.  No service treatment records for the period from December 2000 through March 2005 are associated with the electronic claims file, although it appears likely that the Veteran performed reserve service duty of unverified types during this period.  

March 2006 periodic medical examination disclosed no stomach or respiratory abnormalities or complaints.  In October 2007, the Veteran reported that he had been complaining of a cough for the past 3 weeks.  He had been treated by the automatic with no relief. He reported shortness of breath and chest congestion.  The Veteran also reported a history of "GERD" controlled with Zantac 150 mg twice daily.  Medications for treatment of asthma were prescribed, and the Veteran was advised to take omeprazole (over-the-counter Prilosec) for his GERD complaints.  The Veteran separated from active service the following month.

At a June 2008 VA examination, the Veteran reported having GERD since September 2007.  The Veteran reported persistent heartburn but no epigastric pain, abdominal pain, arm pain, nausea, vomiting, or tarry stools.  He reported continuing to use omeprazole.  An upper GI series disclosed no abnormality.  The examiner concluded that no diagnosis could be assigned because there was no pathology.

VA outpatient treatment records dated in 2010 reflect that the Veteran reported increased symptoms of stomach discomfort, and the amount of omeprazole prescribed and dispensed by VA was increased.  The increased dosage of the medication was more effective than the lower dose to reduce the Veteran's symptoms.  June 2010, September 2010 VA outpatient treatment notes.  

VA records from 2010 through early 2013 reflect that the Veteran seldom reported stomach or abdominal complaints, but did continue to use omeprazole.  In March 2013, the Veteran reported an episode of heartburn, followed by nausea and vomiting, as well as complaints of dizziness and lightheadedness.  The Veteran was started on treatment for peptic ulcer disease in June 2013, but his nausea and vomiting persisted, and required emergency evaluation.  

Esophagogastroduodenoscopy, endoscopic examination, and biopsy conducted in June 2013 revealed chronic H. pylori gastritis and a small hiatal hernia.  The Veteran was unable to tolerate the triple antibiotic therapy used to treat the chronic H. pylori gastritis increased the Veteran's symptoms, especially nausea, vomiting, and diarrhea.  The Veteran required VA inpatient hospitalization in July 2013 through August 2013.  

In June 2014, the Veteran complained of an exacerbation of symptoms.  The Veteran was advised to continue to follow GERD/hiatal hernia diet and to be retested for H. pylori infection.  VA records of the Veteran's outpatient medications reflect that omeprazole, as well as ranitidine and simethicone, were prescribed.

In summary, service treatment records reflect that, during his active service, the Veteran had certain stomach/upper GI symptoms, for which he began taking over-the-counter omeprazole (Prilosec OTC).  In October 2007, shortly before his service discharge, during a medical visit, the Veteran was advised by his provider to continue taking omeprazole, although no diagnostic testing was apparently conducted.  Following the Veteran's service discharge, he continued to take over-the-counter omeprazole in 2008 through 2010, even though no diagnosis of a stomach/upper GI disorder was assigned on VA examination conducted in 2008.  In 2010, VA prescribed an increased dosage of omeprazole.  The Veteran began receiving this medication through VA, although it was available over-the-counter.  See VA outpatient treatment notes, 2011, 2012.  

Following an exacerbation of stomach/upper GI symptoms in early 2013, diagnostic testing conducted in June 2013 resulted in objective diagnoses of hiatal hernia and chronic gastritis, although no opinion as to the date of onset or etiology of the diagnoses was assigned.  The Veteran continued to use omeprazole (Prilosec), together with Zantac (ranitidine) and simethicone (Gas-x) through July 2015, when his VA treatment records end.  

The Veteran contends that he began using medication for upper GI symptoms while in service.  The service treatment records are consistent with that assertion.  The Veteran reports that he continued to have upper GI symptoms chronically following service.  The VA treatment records are consistent with that assertion.  The evidence is at least in equipoise to establish that the Veteran's current GI symptoms, for which a diagnosis of hiatal hernia has been assigned, have been chronically reported and medical treated by VA since the Veteran's service discharge.  Resolving any reasonable doubt in the Veteran's favor, service connection for a stomach/digestive disability currently diagnosed as hiatal hernia is warranted.

As this resolution is favorable to the Veteran, no discussion of VA's duties to notify or assist the Veteran is required.  

ORDER

Service connection for a stomach/digestive disability for which a current diagnosis of hiatal hernia is assigned is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


